Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/26/2019 and 1/14/2022 have been considered by the examiner.

Status of Claims
Claims 1-8 are pending.

Drawings
The drawings were received on 26 September 2019.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of copending Application No. 17/278,232 (reference application) published as Patent Application Publication US 2021/0349247. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 17/278,232 claims a multi-layer, layered film comprising: a multi-layer (see claim 1, line 1), alternately layered body containing birefringent first layers including a first resin and isotropic second layers including a second resin (see claim 1, lines 2-4), wherein the multi-layer, layered film has a layer thickness profile with which light at a wavelength of from 380 to 780 nm can be reflected due to optical interference between each of the first layers and each of the second layers (see claim 1, lines 5-8), wherein a layer thickness profile for an optical thickness of the first layers has a first monotonically increasing region, the first monotonically increasing region including a 1A monotonically increasing region with a maximum optical thickness of up to 100 nm and a 1B monotonically increasing region with a minimum optical thickness of over 100 nm, wherein a ratio 1B/1A of a slope 1B in the 1B monotonically increasing region to a slope 1A in the 1A monotonically increasing region is from 0.8 to 1.5 (see claim 1, lines 9-18), wherein a layer thickness profile for an optical thickness of the second layers has a second monotonically increasing region, the second monotonically increasing region including a 2A monotonically increasing region with a maximum optical 
17/278,232 does not specifically claim that the ratio 2B/2A is from 5 to 10.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the ratio 2B/2A being from 5 to 10 include optimizing the reflection of the film across a broad spectrum.
Additionally it has been held that where the claimed ranges overlap ranges disclosed by the prior art or where the claimed ranges are merely close with the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17/278,232 so that the ratio 2B/2A is from 5 to 10 for the purpose of optimizing the reflection of the film across a broad spectrum.
The examiner notes that, given the numerous similar applications (17/278,232; 17/278,216; and 17/278,209), the claimed ranges for the ratios 1B/1A and 2B/2A appear to be chosen embodiments rather than critical ranges for the devices operation.

Regarding claim 2, 17/278,232 also claims that an average optical thickness in the 1A monotonically increasing region is from 75 to 95 nm (see claim 2, lines 2-3, where the average optical thickness in 1A is from 65 to 85 nm), and an average optical thickness in the 1B monotonically increasing region is from 120 to 140 nm (see claim 2, lines 4-6, where the average optical thickness in 1B is from 140 nm to 160 nm).
It has been held that where the claimed ranges overlap ranges disclosed by the prior art or where the claimed ranges are merely close with the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 3, 17/278,232 also claims that an average optical thickness in the 2A monotonically increasing region is from 140 to 165 nm (see claim 3, lines 2-3, where the average optical thickness in 2A is from 130 to 155 nm), and an average optical thickness in the 2B monotonically increasing region is from 250 to 290 nm (see claim 3, lines 4-6, where the average optical thickness of 2B is from 250 to 290 nm).
It has been held that where the claimed ranges overlap ranges disclosed by the prior art or where the claimed ranges are merely close with the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 4, 17/278,232 also claims that the ratio 1B/1A is from 1.0 to 1.5 (see claim 1, lines 15-18, where the ratio 1B/1A is from 0.8 to 1.5).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 5¸ 17/278,232 also claims that an average reflectance in a wavelength range of from 380 nm to 780 nm of light polarized parallel to a reflection axis at normal incidence is 85% or more (see claim 4).
Regarding claim 6, 17/278,232 also claims the multi-layer, layered film according to claim 2, wherein an average optical thickness in the 2A monotonically increasing region is from 140 to 165 nm, and an average optical thickness in the 2B monotonically increasing region is from 250 to 290 nm (see claim 7, which depends from claim 2, where the average optical thickness in 2A is 130 to 155 nm and the average optical thickness in 2B is 250 to 290 nm).
It has been held that where the claimed ranges overlap ranges disclosed by the prior art or where the claimed ranges are merely close with the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 7, 17/278,232 also claims that the ratio 1B/1A is from 1.0 to 1.5 (see claim 1, lines 15-18, where the ratio 1B/1A is from 0.8 to 1.5).
It has been held that where the claimed ranges overlap ranges disclosed by the prior art or where the claimed ranges are merely close with the prior art a prima facie case of 
Regarding claim 8, 17/278,232 also claims that the ratio 1B/1A is from 1.0 to 1.5 (see claim 1, lines 15-18, where the ratio 1B/1A is from 0.8 to 1.5).
It has been held that where the claimed ranges overlap ranges disclosed by the prior art or where the claimed ranges are merely close with the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of copending Application No. 17/278,216 (reference application) published as Patent Application Publication US 2021/0349249. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 17/278,216 claims a multi-layer, layered film comprising: a multi-layer (see claim 1, line 1), alternately layered body containing birefringent first layers including a first resin and isotropic second layers including a second resin (see claim 1, lines 2-4), wherein the multi-layer, layered film has a layer thickness profile with which light at a wavelength of 
17/278,216 does not specifically claim that the ratio 1B/1A is from 0.8 to 1.5 and that the ratio 2B/2A is from 5 to 10.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the ratio 1B/1A being from 0.8 to 1.5 and the ratio 2B/2A being from 5 to 10 include optimizing the reflection of the film across a broad spectrum.

The examiner notes that, given the numerous similar applications (17/278,232; 17/278,216; and 17/278,209), the claimed ranges for the ratios 1B/1A and 2B/2A appear to be chosen embodiments rather than critical ranges for the devices operation.

Regarding claim 2, 17/278,216 also claims that an average optical thickness in the 1A monotonically increasing region is from 75 to 95 nm, and an average optical thickness in the 1B monotonically increasing region is from 120 to 140 nm (see claim 2, where the average optical thickness in 1A is 65 to 85 nm and the average optical thickness in 1B is 140 to 160 nm).
It has been held that where the claimed ranges overlap ranges disclosed by the prior art or where the claimed ranges are merely close with the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 3, 17/278,216 also claims that an average optical thickness in the 2A monotonically increasing region is from 140 to 165 nm, and an average optical thickness in the 2B monotonically increasing region is from 250 to 290 nm (see claim 3, where the average optical thickness in 2A is 130 to 155 nm and the average optical thickness in 2B is 250 to 290 nm).

Regarding claim 4, 17/278,216 does not specifically claim that the ratio 1B/1A is from 1.0 to 1.5.
 However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the ratio 1B/1A being from 1.0 to 1.5 include optimizing the reflection of the film across a broad spectrum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17/278,216 so that the ratio 1B/1A is from 1.0 to 1.5 for the purpose of optimizing the reflection of the film across a broad spectrum.
Regarding claim 5, 17/278,216 also claims that an average reflectance in a wavelength range of from 380 nm to 780 nm of light polarized parallel to a reflection axis at normal incidence is 85% or more (see claim 4, where the average reflectance is 82% or more).
It has been held that where the claimed ranges overlap ranges disclosed by the prior art or where the claimed ranges are merely close with the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 
Regarding claim 6, 17/278,216 also claims the multi-layer, layered film according to claim 2, wherein an average optical thickness in the 2A monotonically increasing region is from 140 to 165 nm, and an average optical thickness in the 2B monotonically increasing region is from 250 to 290 nm (see claim 7, which depends from claim 2, where the average optical thickness in 2A is 130 to 155 nm and the average optical thickness in 2B is 250 to 290 nm).
It has been held that where the claimed ranges overlap ranges disclosed by the prior art or where the claimed ranges are merely close with the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 7, 17/278,216 does not specifically claim that the ratio 1B/1A is from 1.0 to 1.5.
 However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the ratio 1B/1A being from 1.0 to 1.5 include optimizing the reflection of the film across a broad spectrum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17/278,216 so that the ratio 1B/1A is from 1.0 to 1.5 for the purpose of optimizing the reflection of the film across a broad spectrum.
Regarding claim 8, 17/278,216 does not specifically claim that the ratio 1B/1A is from 1.0 to 1.5.
 However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the ratio 1B/1A being from 1.0 to 1.5 include optimizing the reflection of the film across a broad spectrum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17/278,216 so that the ratio 1B/1A is from 1.0 to 1.5 for the purpose of optimizing the reflection of the film across a broad spectrum.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-7 of copending Application No. 17/278,209 (reference application) published as Patent Application Publication US 2021/0349246. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 17/278,209 claims a multi-layer, layered film comprising: a multi-layer (see claim 1, line 1), alternately layered body containing birefringent first layers including a first resin and isotropic second layers including a second resin (see claim 1, lines 2-4), wherein the multi-layer, layered film has a layer thickness profile with which light at a wavelength of 
17/278,209 does not specifically claim that the ratio 1B/1A is from 0.8 to 1.5 and that the ratio 2B/2A is from 5 to 10.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the ratio 1B/1A being from 0.8 to 1.5 and the ratio 2B/2A being from 5 to 10 include optimizing the reflection of the film across a broad spectrum.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17/278,209 so that the ratio 1B/1A is from 0.8 to 1.5 and the ratio 2B/2A is from 5 to 10 for the purpose of optimizing the reflection of the film across a broad spectrum.
The examiner notes that, given the numerous similar applications (17/278,232; 17/278,216; and 17/278,209), the claimed ranges for the ratios 1B/1A and 2B/2A appear to be chosen embodiments rather than critical ranges for the devices operation.

Regarding claim 2, 17/278,209 also claims that an average optical thickness in the 1A monotonically increasing region is from 75 to 95 nm, and an average optical thickness in the 1B monotonically increasing region is from 120 to 140 nm (see claim 2, where the average optical thickness in 1A is 65 to 85 nm and the average optical thickness in 1B is 140 to 160 nm).
It has been held that where the claimed ranges overlap ranges disclosed by the prior art or where the claimed ranges are merely close with the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 3, 17/278,209 also claims that an average optical thickness in the 2A monotonically increasing region is from 140 to 165 nm, and an average optical thickness in the 2B monotonically increasing region is from 250 to 290 nm (see claim 3, where the average optical thickness in 2A is 130 to 155 nm and the average optical thickness in 2B is 250 to 290 nm).
It has been held that where the claimed ranges overlap ranges disclosed by the prior art or where the claimed ranges are merely close with the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 4, 17/278,209 does not specifically claim that the ratio 1B/1A is from 1.0 to 1.5.
 However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the ratio 1B/1A being from 1.0 to 1.5 include optimizing the reflection of the film across a broad spectrum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17/278,209 so that the ratio 1B/1A is from 1.0 to 1.5 for the purpose of optimizing the reflection of the film across a broad spectrum.
Regarding claim 5, 17/278,209 also claims that an average reflectance in a wavelength range of from 380 nm to 780 nm of light polarized parallel to a reflection axis at normal incidence is 85% or more (see claim 6).
Regarding claim 6, 17/278,209 also claims the multi-layer, layered film according to claim 2, wherein an average optical thickness in the 2A monotonically increasing region is from 140 to 165 nm, and an average optical thickness in the 2B monotonically increasing region is from 250 to 290 nm (see claim 7, which depends from claim 2, where the average optical thickness in 2A is 130 to 155 nm and the average optical thickness in 2B is 250 to 290 nm).
It has been held that where the claimed ranges overlap ranges disclosed by the prior art or where the claimed ranges are merely close with the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 7, 17/278,209 does not specifically claim that the ratio 1B/1A is from 1.0 to 1.5.
 However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the ratio 1B/1A being from 1.0 to 1.5 include optimizing the reflection of the film across a broad spectrum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17/278,209 so that the 
Regarding claim 8, 17/278,209 does not specifically claim that the ratio 1B/1A is from 1.0 to 1.5.
 However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the ratio 1B/1A being from 1.0 to 1.5 include optimizing the reflection of the film across a broad spectrum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17/278,209 so that the ratio 1B/1A is from 1.0 to 1.5 for the purpose of optimizing the reflection of the film across a broad spectrum.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2019/0322087) (hereafter Nakagawa), in view of Li et al. (“Design Optimization of Reflective Polarizers for LCD Backlight Recycling”, Journal of Display Technology, Vol. 5, No. 8, August 2009) (hereafter Li).
Regarding claim 1, Nakagawa discloses a multi-layer, layered film comprising: a multi-layer (see at least the abstract), alternately layered body containing birefringent first layers including a first resin and isotropic second layers including a second resin (see at least the abstract, where the first layers are birefringent layers and the second layers are isotropic layers), wherein the multi-layer, layered film has a layer thickness profile with which light at a wavelength of from 380 to 780 nm can be reflected due to optical interference between each of the first layers and each of the second layers (see at least Paragraphs [0029]-[0034], where the film reflects light across a broad wavelength range from the visible to the near-infrared by adjusting the thicknesses of the layers).
Nakagawa does not specifically disclose that a layer thickness profile for an optical thickness of the first layers has a first monotonically increasing region, the first monotonically increasing region including a 1A monotonically increasing region with a maximum optical thickness of up to 100 nm and a 1B monotonically increasing region with a minimum optical thickness of over 100 nm, wherein a ratio 1B/1A of a slope 1B in the 1B monotonically increasing region to a slope 1A in the 1A monotonically increasing region is from 0.8 to 1.5, wherein a layer thickness profile for an optical thickness of the second layers has a second monotonically increasing region, the second monotonically increasing region including a 2A monotonically increasing region with a maximum optical thickness of up to 200 nm and a 2B monotonically increasing region with a minimum optical thickness of over 200 nm, and wherein 
However, Li teaches multilayer birefringent reflective polarizers (see page 335, right column, section II. Device Structure and Working Principle, first paragraph) that can be optimized for broadband reflection with a gradient-thickness approach, wherein this gradient thickness can be linear or exponential (see page 338, right column, section B. Gradient-Thickness Approach).
The examiner notes that the ratio 1B/1A can equal 1, which would indicate that the slope of the thicknesses of the first layer can be linear across the entire film, and that an exponential curve can be approximated with two lines having different slopes, the second slope being larger than the first as illustrated on the graph below (solid line being a generic exponential curve and the dotted lines being two linear lines with slopes similar to 2A and 2B), such as claimed in the ratio 2B/2A being from 5 to 10.

    PNG
    media_image1.png
    216
    329
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Nakagawa to include the 
Nakagawa as modified by Li does not specifically disclose that a layer thickness profile for an optical thickness of the first layers has a first monotonically increasing region, the first monotonically increasing region including a 1A monotonically increasing region with a maximum optical thickness of up to 100 nm and a 1B monotonically increasing region with a minimum optical thickness of over 100 nm, wherein a ratio 1B/1A of a slope 1B in the 1B monotonically increasing region to a slope 1A in the 1A monotonically increasing region is from 0.8 to 1.5, wherein a layer thickness profile for an optical thickness of the second layers has a second monotonically increasing region, the second monotonically increasing region including a 2A monotonically increasing region with a maximum optical thickness of up to 200 nm and a 2B monotonically increasing region with a minimum optical thickness of over 200 nm, and wherein a ratio 2B/2A of a slope 2B in the 2B monotonically increasing region to a slope 2A in the 2A monotonically increasing region is from 5 to 10.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of Nakagawa does not specifically disclose that a layer thickness profile for an optical thickness of the first layers has a first monotonically increasing region, the first monotonically increasing region including a 1A monotonically increasing region with a maximum optical thickness of up to 100 nm and a 1B monotonically increasing region with a minimum optical thickness of over 100 nm, wherein a ratio 1B/1A of a slope 1B in the 1B monotonically increasing region to a slope 1A in the 1A 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa as modified by Li so that a layer thickness profile for an optical thickness of the first layers has a first monotonically increasing region, the first monotonically increasing region including a 1A monotonically increasing region with a maximum optical thickness of up to 100 nm and a 1B monotonically increasing region with a minimum optical thickness of over 100 nm, wherein a ratio 1B/1A of a slope 1B in the 1B monotonically increasing region to a slope 1A in the 1A monotonically increasing region is from 0.8 to 1.5, wherein a layer thickness profile for an optical thickness of the second layers has a second monotonically increasing region, the second monotonically increasing region including a 2A monotonically increasing region with a maximum optical thickness of up to 200 nm and a 2B monotonically increasing region with a minimum optical thickness of over 200 nm, and wherein a ratio 2B/2A of a slope 2B in the 2B monotonically increasing region to a slope 2A in the 2A monotonically increasing region is from 5 to 10 for the purpose of optimizing the broadband reflection of the film.	
	
Regarding claim 2, Nakagawa as modified by Li discloses all of the limitations of claim 1.

However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of an average optical thickness in the 1A monotonically increasing region is from 75 to 95 nm, and an average optical thickness in the 1B monotonically increasing region is from 120 to 140 nm include optimizing the broadband reflection of the film.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa as modified by Li so that an average optical thickness in the 1A monotonically increasing region is from 75 to 95 nm, and an average optical thickness in the 1B monotonically increasing region is from 120 to 140 nm for the purpose of optimizing the broadband reflection of the film.

Regarding claims 3 and 6, Nakagawa as modified by Li discloses all of the limitations of claims 1 and 2.
Nakagawa as modified by Li does not specifically disclose that an average optical thickness in the 2A monotonically increasing region is from 140 to 165 nm, and an average optical thickness in the 2B monotonically increasing region is from 250 to 290 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa as modified by Li so that an average optical thickness in the 2A monotonically increasing region is from 140 to 165 nm, and an average optical thickness in the 2B monotonically increasing region is from 250 to 290 nm for the purpose of optimizing the broadband reflection of the film.

Regarding claims 4, 7, and 8, Nakagawa as modified by Li discloses all of the limitations of claims 1, 2, and 3.
Nakagawa as modified by Li does not specifically disclose that the ratio 1B/1A is from 1.0 to 1.5.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the ratio 1B/1A being from 1.0 to 1.5 include optimizing the broadband reflection of the film.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa as modified by Li so that the ratio 1B/1A is from 1.0 to 1.5 for the purpose of optimizing the broadband reflection of the film.

Regarding claim 5, Nakagawa as modified by Li discloses all of the limitations of claim 1.
Li also discloses that the film can achieve very high (near 100%) reflectance of x-polarized light using gradient-thickness approaches (see Fig. 8).
Nakagawa as modified by Li does not specifically disclose that an average reflectance in a wavelength range of from 380 nm to 780 nm of light polarized parallel to a reflection axis at normal incidence is 85% or more.
One of ordinary skill would expect similar results from the combined structure of Nakagawa and Li.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of an average reflectance in a wavelength range of from 380 nm to 780 nm of light polarized parallel to a reflection axis at normal incidence is 85% or more include optimizing the broadband reflection of the film.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa as modified by Li so that an average reflectance in a wavelength range of from 380 nm to 780 nm of light polarized parallel to a reflection axis at normal incidence is 85% or more for the purpose of optimizing the broadband reflection of the film.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 9,213,129) (hereafter Han), in view of Li et al. (“Design Optimization of Reflective Polarizers for LCD Backlight Recycling”, Journal of Display Technology, Vol. 5, No. 8, August 2009) (hereafter Li).
Regarding claim 1, Han discloses a multi-layer, layered film comprising: a multi-layer (see at least the abstract), alternately layered body containing birefringent first layers including a first resin and isotropic second layers including a second resin (see at least the abstract, where the first layers are anisotropic (birefringent) layers and the second layers are isotropic layers), wherein the multi-layer, layered film has a layer thickness profile with which light at a wavelength of from 380 to 780 nm can be reflected due to optical interference between each of the first layers and each of the second layers (see at least see at least the abstract, where the reflection wavelengths are from 160 to 1040 nm, and Figs. 3 and 4, which illustrate the thickness profiles of the first and second layers).
Han does not specifically disclose that a layer thickness profile for an optical thickness of the first layers has a first monotonically increasing region, the first monotonically increasing region including a 1A monotonically increasing region with a maximum optical thickness of up to 100 nm and a 1B monotonically increasing region with a minimum optical thickness of over 100 nm, wherein a ratio 1B/1A of a slope 1B in the 1B monotonically increasing region to a slope 1A in the 1A monotonically increasing region is from 0.8 to 1.5, wherein a layer thickness profile for an optical thickness of the second layers has a second monotonically increasing region, the second monotonically increasing region including a 2A monotonically increasing region with a maximum optical thickness of up to 200 nm and a 2B monotonically increasing region with a minimum optical thickness of over 200 nm, and wherein a ratio 2B/2A of a slope 
However, Li teaches multilayer birefringent reflective polarizers (see page 335, right column, section II. Device Structure and Working Principle, first paragraph) that can be optimized for broadband reflection with a gradient-thickness approach, wherein this gradient thickness can be linear or exponential (see page 338, right column, section B. Gradient-Thickness Approach).
The examiner notes that the ratio 1B/1A can equal 1, which would indicate that the slope of the thicknesses of the first layer can be linear across the entire film, and that an exponential curve can be approximated with two lines having different slopes, the second slope being larger than the first as illustrated on the graph below (solid line being a generic exponential curve and the dotted lines being two linear lines with slopes similar to 2A and 2B), such as claimed in the ratio 2B/2A being from 5 to 10.

    PNG
    media_image1.png
    216
    329
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Han to include the teachings 
Han as modified by Li does not specifically disclose that a layer thickness profile for an optical thickness of the first layers has a first monotonically increasing region, the first monotonically increasing region including a 1A monotonically increasing region with a maximum optical thickness of up to 100 nm and a 1B monotonically increasing region with a minimum optical thickness of over 100 nm, wherein a ratio 1B/1A of a slope 1B in the 1B monotonically increasing region to a slope 1A in the 1A monotonically increasing region is from 0.8 to 1.5, wherein a layer thickness profile for an optical thickness of the second layers has a second monotonically increasing region, the second monotonically increasing region including a 2A monotonically increasing region with a maximum optical thickness of up to 200 nm and a 2B monotonically increasing region with a minimum optical thickness of over 200 nm, and wherein a ratio 2B/2A of a slope 2B in the 2B monotonically increasing region to a slope 2A in the 2A monotonically increasing region is from 5 to 10.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of Nakagawa does not specifically disclose that a layer thickness profile for an optical thickness of the first layers has a first monotonically increasing region, the first monotonically increasing region including a 1A monotonically increasing region with a maximum optical thickness of up to 100 nm and a 1B monotonically increasing region with a minimum optical thickness of over 100 nm, wherein a ratio 1B/1A of a slope 1B in the 1B monotonically increasing region to a slope 1A in the 1A 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han as modified by Li so that a layer thickness profile for an optical thickness of the first layers has a first monotonically increasing region, the first monotonically increasing region including a 1A monotonically increasing region with a maximum optical thickness of up to 100 nm and a 1B monotonically increasing region with a minimum optical thickness of over 100 nm, wherein a ratio 1B/1A of a slope 1B in the 1B monotonically increasing region to a slope 1A in the 1A monotonically increasing region is from 0.8 to 1.5, wherein a layer thickness profile for an optical thickness of the second layers has a second monotonically increasing region, the second monotonically increasing region including a 2A monotonically increasing region with a maximum optical thickness of up to 200 nm and a 2B monotonically increasing region with a minimum optical thickness of over 200 nm, and wherein a ratio 2B/2A of a slope 2B in the 2B monotonically increasing region to a slope 2A in the 2A monotonically increasing region is from 5 to 10 for the purpose of optimizing the broadband reflection of the film.	
	
Regarding claim 2, Han as modified by Li discloses all of the limitations of claim 1.

However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of an average optical thickness in the 1A monotonically increasing region is from 75 to 95 nm, and an average optical thickness in the 1B monotonically increasing region is from 120 to 140 nm include optimizing the broadband reflection of the film.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han as modified by Li so that an average optical thickness in the 1A monotonically increasing region is from 75 to 95 nm, and an average optical thickness in the 1B monotonically increasing region is from 120 to 140 nm for the purpose of optimizing the broadband reflection of the film.

Regarding claims 3 and 6, Han as modified by Li discloses all of the limitations of claims 1 and 2.
Han as modified by Li does not specifically disclose that an average optical thickness in the 2A monotonically increasing region is from 140 to 165 nm, and an average optical thickness in the 2B monotonically increasing region is from 250 to 290 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han as modified by Li so that an average optical thickness in the 2A monotonically increasing region is from 140 to 165 nm, and an average optical thickness in the 2B monotonically increasing region is from 250 to 290 nm for the purpose of optimizing the broadband reflection of the film.

Regarding claims 4, 7, and 8, Han as modified by Li discloses all of the limitations of claims 1, 2, and 3.
Han as modified by Li does not specifically disclose that the ratio 1B/1A is from 1.0 to 1.5.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the ratio 1B/1A being from 1.0 to 1.5 include optimizing the broadband reflection of the film.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han as modified by Li so that the ratio 1B/1A is from 1.0 to 1.5 for the purpose of optimizing the broadband reflection of the film.

Regarding claim 5, Han as modified by Li discloses all of the limitations of claim 1.
Li also discloses that the film can achieve very high (near 100%) reflectance of x-polarized light using gradient-thickness approaches (see Fig. 8).
Han as modified by Li does not specifically disclose that an average reflectance in a wavelength range of from 380 nm to 780 nm of light polarized parallel to a reflection axis at normal incidence is 85% or more.
One of ordinary skill would expect similar results from the combined structure of Han and Li.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of an average reflectance in a wavelength range of from 380 nm to 780 nm of light polarized parallel to a reflection axis at normal incidence is 85% or more include optimizing the broadband reflection of the film.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han as modified by Li so that an average reflectance in a wavelength range of from 380 nm to 780 nm of light polarized parallel to a reflection axis at normal incidence is 85% or more for the purpose of optimizing the broadband reflection of the film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/Examiner, Art Unit 2872


/Derek S. Chapel/Primary Examiner, Art Unit 2872
1/28/2022